     Case 2:17-cv-02551-KJM-JDP Document 51 Filed 11/13/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEVIN BARTHOLOMEW,                                 Case No. 2:17-cv-02551-KJM-JDP (PC)
12                         Plaintiff,                    ORDER SETTING TELEPHONIC STATUS
                                                         CONFERENCE
13            v.
                                                         December 17, 2020 at 11:00 a.m.
14    S. MOSS, et al.,
15                         Defendants.
16

17          Plaintiff is a state inmate proceeding without counsel in this civil rights action brought

18   under 42 U.S.C. § 1983. The court will hold a status conference on December 17, 2020 at 11:00

19   a.m. before Magistrate Judge Jeremy Peterson. This case, filed on December 4, 2017, was

20   recently reassigned. Some of plaintiff’s claims have survived summary judgment and the

21   dispositive motions deadline has passed. The parties should be prepared to discuss whether they

22   are interested in a settlement conference, whether the case would benefit from another

23   opportunity to brief dispositive motions, any practical limitations on going to trial at this juncture,

24   and any other measure that would secure speedy and efficient resolution of this case.

25          Accordingly,

26          1. The court will hold a telephonic status conference on December 17, 2020, at 11:00

27                 a.m. (dial-in number: 1-888-557-8511; passcode: 1273468) to discuss matters

28                 identified above.
                                                         1
     Case 2:17-cv-02551-KJM-JDP Document 51 Filed 11/13/20 Page 2 of 2


 1            2. Plaintiff must make arrangements with staff at his institution of confinement for his

 2               attendance at the conference.

 3                       a. Plaintiff’s institution of confinement must make plaintiff available for the

 4                           telephonic conference.

 5                       b. Before the conference, defense counsel must confirm with plaintiff's

 6                           institution of confinement that arrangements have been made for plaintiff's

 7                           attendance.

 8                       c. The clerk is directed to send a copy of this order to the litigation

 9                           coordinator at plaintiff's institution of confinement.

10
     IT IS SO ORDERED.
11

12
     Dated:      November 12, 2020
13                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
